 CONKLE FUNERAL HOMEConkle Funeral Home, Inc. and Furniture, Depart-ment Store & Parcel Delivery Drivers & Ware-housemen of Local Union No. 193, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Cases25-CA-13828 and 25-CA-14113March 1, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 24, 1982, Administrative LawJudge Irwin Kaplan issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge: Theseconsolidated cases were heard in Indianapolis, Indiana,on April 1, 1982. The underlying charges were filed byFurniture, Department Store & Parcel Delivery Drivers& Warehousemen of Local No. 193, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (herein the Union), whichcharges gave rise to an order consolidating cases, com-plaint, and notice of hearing on January 6, 1982, allegingthe Conkle Funeral Home, Inc. (herein Respondent), en-gaged in conduct violative of Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended (hereinthe Act).266 NLRB No. 51The essence of the 8(a)(5) allegation is that Respond-ent wrongfully and unlawfully relied on the Union's dis-claimer of interest during the certification year to refuseto recognize and bargain with the Union when saidUnion subsequently demanded renewed bargaining butstill during the certification year. It is also alleged thatRespondent, through its personnel manager, E. D. Lash-brook, independently violated Section 8(a)(l) of the Actby unlawful interrogation, creating the impression to em-ployees that their union activities were under surveil-lance, and offering to adjust grievances and improvebenefits if the employees abandoned their membershipand support of the Union. Further, it is alleged that Re-spondent, through its representative, Rayford T. Blan-kenship, in conducting employee interviews in prepara-tion for hearing, failed to comport with the guidelines setforth by the Board in Johnnie's Poultry Co., 146 NLRB770 (1964), and its progeny and that Respondent therebyadditionally violated Section 8(a)(1) of the Act.Respondent's answer conceded inter alia jurisdictionalfacts but denied all allegations that it committed anyunfair labor practices.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after careful consid-eration of the post-hearing briefs, I find as follows:I. JURISDICTIONRespondent is an Indiana corporation engaged in thebusiness of operating a funeral home and mortuary andin performing related services. It has maintained its prin-cipal office and place of business in Indianapolis, Indiana.During the past year, a representative period, in connec-tion with the aforenoted business operations, Respondenthas derived revenue in excess of $50,000 directly frompoints located outside the State of Indiana. It is admitted,and I find, that Respondent is now and has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.It is admitted, and I find, that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsDuring the week of September 17, 1980, employeeDick Lotts phoned Edward Elder, secretary-treasurerand business agent of the Union, and invited him to orga-nize Respondent's employees. The Union's organizationaldrive culminated in a successful election which was con-ducted October 27, 1980 (G.C. Exh. 2), and the issuanceof a Certification of Representative on November 4,1980.1 After the Union submitted a proposal and after anexchange of correspondence the parties finally met onDecember 29 and conducted their first negotiating ses-The certified unit is as follows: All full-time and regular part-timelicensed embalmers employed by the employer at its Indianapolis, Indi-ana, facility, but excluding all office clerical employees, all professionalemployees, all technical employees and all guards and supervisors as de-fined in the Act. (G.C. Exh. 3).295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion. Subsequently, the parties conducted another five orsix bargaining sessions, the last of which was held onApril 2, 1981,2 when Respondent made its final offer.On or about April 8, Elder met with employeesGrogg, Krugman, Sexton, and Followell and presentedRespondent's final offer for their consideration.3Elderrecommended that the members ratify the contract, char-acterizing it as a good contract although he acknowl-edged that it was not everything the employees wanted.He noted inter alia that the employees were offered a 31-cent-per-hour wage increase and that they would retainmany of the fringe benefits they enjoyed previously.Elder also pointed out that Respondent is the first em-ployer in the funeral home industry in the State of Indi-ana to be organized and as such the contract representeda good beginning. The membership refused to ratify thecontract but instructed Elder that if Respondent agreedto certain changes they would then accept Respondent'soffer.4A fews days later Elder contacted Respondent'sattorney Robert Lutz by phone and told him that themembership had rejected Respondent's package as of-fered but that the parties had a contract if Respondentaccepted the changes proposed by the employee-mem-bers. Within the next several days, Lutz contacted Elderand told him that Respondent was unwilling to make anychanges from his final offer and that there was no furtherroom for discussion. Elder again met with the employee-members, 2 or 3 days later, to advise them that Respond-ent refused to budge from its final offer and that the par-ties had reached a bargaining impasse. He then outlinedseveral options open to them including setting up an in-formational picket line. The members decided on an in-formational picket line but only if staffed by other mem-bers of the local union, not Respondent's employees.5Elder again presented Respondent's final offer and againthe membership turned it down as unacceptable.In April, and a few days after Elder initially recom-mended that the employees ratify the contract, FloydGrogg met with three fellow embalmers and they ex-plored the possibility of bargaining with the Company ontheir own and eliminating the Union as their representa-tive.6Grogg then called Respondent's attorney RobertLutz and complained that the employees were not happywith the Union and were contemplating asking it to re-lease them and to request that management negotiatewith them directly. According to Grogg, Lutz was notreceptive to the proposal and told him, inter alia, that2 All dates hereinafter refer to 1981 unless otherwise indicated.a There were approximately five or six employees in the bargainingunit at that time.I The record discloses that the changes proposed by the employee-members were clearly substantive Thus, the members proposed that theduration of the contract be 2 years rather than 1 year; a 50-cent-per-hourwage increase retroactive to the certification date for the first year of thecontract and a 50-cent-per-hour wage increase for the second year of theagreement; that the company agree in writing to cooperate in providingsufficient hours to meet licensing requirements; and agreeing to eliminatesubcontracting of embalming work which they were doing. It is not al-leged nor contended that Respondent had engaged in surface or bad-faithbargaining.5 There is no evidence tending to show that the Union ever actuallyengaged in any picketing.6 Grogg was the Union's observer at the election and assisted the Unionin the bargaining session.there was ill feeling between management and the em-balmers. In any event, Lutz pointed out that in his opin-ion he did not think the employees could legally elimi-nate the Union because it was certified for a year. Lutztried to dissuade Grogg taking any action against theUnion immediately suggesting that he wait awhile andlet things cool off. Grogg told all the other employees ofhis conversation with Lutz and they decided to ask theUnion not to represent them any further. Grogg testifiedthat he called Lutz a day or two later and told him thatthe embalmers were going to "chuck the Union" andconveyed his desire to negotiate directly with manage-ment. Lutz reiterated what he had told Grogg earlier, towit, that he did not think the employees could legallyget rid of the Union during the certification year andthat would not come to pass until November. Grogg dis-agreed and told Lutz that the employees were still goingto try to get rid of the Union.On or about April 17 Grogg, Krugman, and Speerswent to the union hall and met with Elder and UnionPresident Charley Ford. They told Elder that he letthem down and that they believed they could negotiatewith management better without the Union and asked fora release. Elder then consulted with Ford and althoughthey were of the view that they had negotiated a goodcontract they decided to accommodate the employee-members' wishes and disclaim interest. Thus by letterdated April 17 Elder wrote all five of the bargaining unitemployees with a copy thereof to Respondent the bodyof which in its entirety reads as follows:Pursuant to our many phone conversations andafter much soul searching on the part of the Offi-cers of this Local Union, please be advised effectivethis date Teamsters Local Union No. 193 no longerdesires to represent the unit certified by theN.L.R.B. November 4, 1980 in case #25-RC-7534.I feel that this Local Union has done all that ispossible to be done in securing a Collective Bar-gaining Agreement and that any further negotia-tions would be fruitless because of your unreason-ably high demands.Please be assured that if the Conkle FuneralHome should attempt to terminate you, we willprocess N.L.R.B. charges in your behalf.Should you have any questions please do nothesitate to contact me. [G.C. Exh. 4.]According to the testimony of Grogg, Sexton, andKrugman, in late April or early May each of them sepa-rately had one conversation with Personnel DirectorLashbrook where, inter alia, the subject of the Union hadcome up. Thus, Grogg testified that approximately aweek after the Union's disclaimer letter, Lashbrook en-gaged him in conversation while the latter was workingin the preparation room and during the course of a con-versation told him, "You guys really messed up whenyou tried to go union. If you would have just come tome and talked to me about it, I would have tried to havedone something about it for you." Sexton could notrecall how the subject of the Union was broached but re-called Lashbrook asking him if he thought that the296 CONKLE FUNERAL HOMEUnion had hurt the employees any. Lashbrook assertedlynoted that if the employees had gone to managementthey could have resolved their problems such as schedul-ing and hours without the Union's help. Krugman testi-fied that in May in a conversation with Lashbrook in theback hallway at the facility Lashbrook asked him wheth-er he thought the employees would ever bring the Unionback and he, Krugman, responded in the negative. Lash-brook assertedly then volunteered that if the employeesbrought the Union back one of them probably would notsupport the Union, to which Krugman assertedly madereference to Sexton and he, Lashbrook, confirmed thename. Lashbrook denied the substance of the aforenotedconversations except to the extent that he acknowledgedtelling employees that he wished they would have talkedto him or to Assistant Manager Daniel Hayes before allthis happened.Sometime during the late April or early May timeframe, Grogg again called Lutz and urged him to set anearly date for direct negotiations with employees nowthat they had succeeded in eliminating the Union. Lutzagain expressed doubt as to whether employees could le-gally rid themselves of the Union during the certificationyear and suggested that they let things "live for a coupleof weeks."7Grogg solicited the support of Krugman andSexton to enlist Lashbrook's assistance in setting up ameeting with them to negotiate. On June 30, Lashbrooksummoned the four embalmers then employed, Krugman,Speers, Sexton, and Grogg, and advised them of a newworking schedule and a wage increase.8On August 5 Lashbrook sent Grogg home in the after-noon because business was slow and there was nothingfor him to do. The following day because business wasslow Grogg was again laid off as well as some of theother embalmers including the owner's son-in-law.Grogg then went to the union hall to explore with unionofficials the feasibility of filing unfair labor practicecharges against Respondent for the layoff. The next dayGrogg spoke to Sexton, Krugman, and Speers withregard to inviting the Union to represent them onceagain. Grogg was designated as the spokesperson toconvey their desires to the Union. After this was accom-plished, Elder, by letter dated August 7, wrote to Lash-brook as follows:Please be advised that Teamsters Local UnionNo. 193 wishes to reinitiate Collective-Bargainingfor those employees who are members of TeamstersLocal Union No. 193.We are willing to meet the earliest possible date,please advise me when the earliest possible datewhich you can meet. [G.C. Exh. 5.]Grogg acknowledged on cross-examination that when he first ap-proached Lutz with regard to negotiating directly with employees with-out the Union, that the latter told him that it was unethical for him todiscuss his union rights because he, Lutz, represented the Company. Lutzdid not testify at the hearing." The changes in wages, hours, and working conditions on that occa-sion are not encompassed by the complaint nor does the General Counselcontend that they were unilateral changes in violation of Sec 8(a)(5) orthat they otherwise violated the Act.By letter dated August 12, Rayford Blankenship, arepresentative of Respondent, informed Elder that, be-cause of the Union's previous disclaimer of interest, Re-spondent no longer recognized the Union as the employ-ees' representative and suggested that they take thematter to the NLRB. In pertinent part the letter reads asfollows:The Company believes there is no current ques-tion of representation due to your unequivocal dis-claimer of interest, and we suggest that you take thematter to the NLRB.If you want to discuss the matter further, we willbe glad to meet with you. However, we will notvoluntarily recognize your continued majoritystatus until the NLRB resolves these issues. [G.C.Exh. 6.]On August 14, the Union filed the underlying chargeswhich gave rise to this proceeding. On December 1,Blankenship, his assistant, Robert Craven, and Lashbrookcalled employees Speer and Krugman separately for in-terviews in preparation for hearing. Blankenship askedboth employees in separate interviews for their coopera-tion stating, inter alia, that their participation was volun-tary and promised no reprisals. In addition he gave themwaivers reflecting what he had stated to them orally (seeResp. Exhs. 4 and 5). Blankenship told them that a com-plaint issued alleging certain misconduct by Lashbrookand asked them what they knew about these allegationsand whether they had given statements to the Board.Both Speer and Krugman signed the waiver and, inKrugman's case, he also agreed to permit the taping ofthe interview.9B. Discussion and Conclusions1. The 8(a)(5) allegationThe principal facts are not in dispute. Thus the recorddisclosed, inter alia, that the Union was duly certified onNovember 4, 1980, but by mid-April 1981 it had lost vir-tually all support from unit employees. The employees'disaffection culminated in an unequivocal union disclaim-er of interest in writing, a copy of which was sent toeach unit employee and to Respondent. It is not contend-ed, nor does the record disclose that the union disclaimerwas predicated in whole or in part on any wrongdoingon the part of Respondent. On the contrary, the recorddisclosed that Respondent tried to dissuade employeesfrom abandoning the Union during the certification year.In August, a little over 3-1/2 months following the uniondisclaimer, the former employee-members having metwith no success in bargaining directly with the Compa-ny, then invited the Union to reinstitute bargaining ontheir behalf. The Union thereupon by letter datedAugust 7 wrote Respondent advising it that the Union"wishes to re-initiate collective bargaining for employeemembers." As noted previously, Respondent by letterdated April 12 refused to recognize and bargain relying9 As noted previously the General Counsel contends that these interviews were coercive and violative of Sec 8(a)(l) of the Act297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the Union's earlier unequivocal disclaimer of interest.The certification year still had approximately 2 monthsand 3 weeks to run. The parties are in agreement that thetotal record factually presents a case of first impression.It has been held that a certification achieved on thebasis of a Board election must be honored for a reason-able period, normally I year absent unusual circum-stances. See Ray Brooks v. N.L.R.B., 348 U.S. 96 (1954);Smith & Smith Aircraft Company, 260 NLRB 1045(1982); WTOP, Inc., 114 NLRB 1236, 1237 (1955). By thetime the Supreme Court treated the Board's rule withfavor in Ray Brooks, "unusual circumstances" had beenfound in at least three situations: (1) dissolution or de-functness of the union; (2) schism, with substantially allthe members and officers of the union transferring theiraffiliation to a new local or international; and (3) radicalfluctuation in the unit complement within a short time.See Ray Brooks v. N.L.R.B., supra at 989-999, and casescited therein. On the other hand, it has been consistentlyheld that the Union's loss of majority support by unitemployees is not "unusual circumstances" as to justify arespondent's refusal to bargain within the certificationyear. See Lee Office Equipment, 226 NLRB 826, 831(1976), enfd. 572 F.2d 704 (9th Cir. 1978); LexingtonCartage Company, Inc., 259 NLRB 55 (1981); Cocker SawCompany, Inc., 186 NLRB 893 (1970), enfd. 446 F.2d 870(2d Cir. 1971); Ray Brooks v. N.L.R.B., supra.Applying the foregoing to the instant case, I find thatthe Union's intervening loss of majority support cannotbe relied on as a defense for Respondent's refusal to bar-gain during the certification year. The question remain-ing is whether Respondent may rely on the Union's dis-claimer in the total context of this case.In Ray Brooks, Supreme Court cautioned against "self-help" during the certification year pointing out the ac-cessibility of the Board's process for relief where an em-ployer had doubt about the duty to continue bargaining(supra at 103). I find however that in the instant casenoting the circumstances giving rise to the Union's dis-claimer and that the Union engaged in no inconsistentaction therewith for a substained period covering 3-1/2months, that Respondent could safely treat the Union asdefunct, at least insofar as Respondent's employees areconcerned. See, e.g., WTOP, Inc., supra. In this connec-tion it is noted, inter alia, that on or about June 30, ap-proximately 2-1/2 months after the Union's disclaimer,Respondent made a number of unilateral changes interms and conditions of employment including wagerates and scheduling without any challenge from theUnion. In these circumstances, the fact that there was nonew representation petition pending at the time theUnion disclaimed (as was the case in WTOP, Inc.), itshould not detract from the validity of the disclaimer,particularly where, as here, the union did not engage inany inconsistent action therewith for 3-1/2 months.'°10 In WTOP. Inc., supra, where the certified union disclaimed after arepresentation petition was filed by another union during the certificationyear, the Board did not dismiss the petition as untimely stating that "itwould not effectuate the policies of the Act to apply the I year certifica-tion rule in this case."In assessing the events leading to the Union's disclaim-er it is noted that Respondent was not accused nor doesthe record disclose that it failed to bargain in good faith.In fact, Respondent's final proposal was recommendedby the union leadership as a "good contract."As indicated previously, the fact that the membershiprejected the proposal and decided to bypass and discardthe Union and deal directly with Respondent may reflectemployee disaffection with the Union, but by itselfduring the certification year it is of no consequence.However, the employees did much more than merely ex-press disaffection; they requested a release from theUnion and to ensure a complete break asked for and gotan unequivocal disclaimer in writing. The Union in ac-commodating the employees by providing a written dis-claimer did not fault Respondent but rather assessed re-sponsibility for the falling out of the employees "becauseof [their] unreasonably high demands."Under all the circumstances, noting that the Union'sdisclaimer was not in any manner attributable to Re-spondent and that the Union had not engaged in any in-consistent action for a sustained period of 3-1/2 months,I find that the Union could not then resurrect their bar-gaining status. As such, Respondent's refusal to recog-nize and reinstitute bargaining with the Union was basedon special or unusual circumstances warranting a depar-ture from the general rule of honoring a certification for1 year. Accordingly, I shall dismiss their allegation.2. The 8(a)(1) allegationsa. Lashbrook's conductCounsel for the General Counsel contends that in lateApril or early May, Lashbrook coercively interrogatedSexton and Krugman about their union sympathies andactivities; intimated to Grogg and Krugman that hewould adjust their grievances and improve benefits ifemployees abandoned their membership and support ofthe Union; and created the impression to Krugman thatthe employees' union activities were under surveillance;and that Respondent by such acts and conduct therebyindependently violated Section 8(a)(l) of the Act.While Lashbrook conceded that, after the Union dis-claimed, the subject of the Union had come up in severalbrief conversations with employees, he denied that he in-terrogated them, or promised to adjust grievances andprovide benefits if they abandoned the Union as well asdenying largely the substance of the other remarks as-cribed to him by Grogg, Sexton, and Krugman.According to Lashbrook, and the record tends to sup-port, the subject of the Union was touched upon onlybriefly while relaxing on break in the coffeeroom or, asin Grogg's case, a chance meeting in the preparationroom.Grogg testified that in late April, after the Union dis-claimed, that Lashbrook told him in the preparationroom, "you guys really messed up when you tried to gounion. If you had just come to me and talked to meabout it, I would have tried to do something about it foryou." It is undisputed that Grogg volunteered his dis-pleasure with the Union's inability to get more for em-298 CONKLE FUNERAL HOMEployees citing Blankenship's skill in handling Elder andthat Lashbrook agreed with Grogg's assessment of Blan-kenship. Nothing else was said, as they were joined inthe preparation room by another employee. This was theonly time Lashbrook ever mentioned the Union toGrogg.Similarly, Lashbrook spoke on only one occasion withSexton about the Union. According to Sexton, in lateApril, after the Union disclaimed, Lashbrook askedwhether the Union had hurt him any, to which he re-sponded, "[The Union] didn't help us any." Further,Lashbrook expressed surprise that the Union would goalong with Respondent's management-rights provisionand "suggested" that had employees gone to him or As-sistant Manager Hayes first, they could have "solved theproblems such as scheduling and hours without theUnion's help." Lashbrook conceded only that he madereference to the management-rights provision and toldSexton that he wished he had come to him or Hayesbefore going to the Union. Sexton nor Lashbrook couldrecall how the subject of the Union entered the conver-sation. According to Krugman Lashbrook asked him onor about May 1 during a coffeebreak if he thought theemployees would ever bring the Union back to whichKrugman replied, "No, there is no way." To this, Lash-brook assertedly asked Krugman to let him know if theemployees changed their thinking to again want theUnion, but Krugman refused assertedly pointing out toLashbrook that he is "management." Lashbrook deniedany mention of the Union to Krugman.I find for reasons noted below that under all the cir-cumstances including credibility resolutions made in con-nection therewith," that Lashbrook's remarks were iso-lated, free of coercion, and did not reach the level of8(a)(1) misconduct as alleged." While Lashbrook and the General Counsel's witnesses Grogg. Sexton,and Krugman were all at times equivocal and had all exhibited poorrecall, I find on balance that Lashbrook was more plausible and forthrightthan the General Counsel's witnesses. For example, it is noted that Lash-brook candidly responded to the Administrative Law Judge herein by ad-mitting that he told Sexton that he wished that he had come to him orthe assistant manager before he embraced the Union. By contrast, Groggreluctantly acknowledged on cross-examination that Lutz told him that itwas not ethical for him to discuss the union situation because he repre-sented the Company. Further, in assessing Grogg's overall credibility, it isnoted that despite being told by Lutz repeatedly that it was not lawful tobypass the Union and deal directly with employees during the certifica-tion year, Grogg refused to be deterred. Still further, Grogg tended to em-bellish his testimony and at one point was cautioned about not being re-sponsive. With respect to Sexton, I found him, inter olia, unsure unlesswhen asked leading questions by the General Counsel. It also appearsthat Sexton's testimony regarding his conversation with Lashbrook aboutthe Union did not comport fully with his affidavit. Sexton asserted that,on checking his notes soon after giving the affidavit. he recognized thatsome changes had to be made, but he failed to notify the Board. I foundKrugman's testimony largely inconsistent and implausible. For example, Ifind it incongruous and highly unlikely that he would on one hand tellLashbrook that there was "no way" the employees would take the Unionback, but if they decided to, he would refuse to tell Lashbrook becausehe, Lashbrook, was "management." Overall I found Krugman to be anunreliable witness noting, inter alia, his reluctance to identify his voice ontape and that his denials at the hearing regarding the questions asked byBlankenship at the interview on December I are largely contradicted bysaid tape. In sum, including my observation of the witnesses' demeanor Icredit Lashbrook over Grogg, Sexton, and Krugman in all material re-spects.First it is noted that from mid-September 1980, atwhich time the Union first appeared on the scene in anorganizational capacity until it disclaimed interest in mid-April 1981, there is no evidence tending to show thatLashbrook or any other company official ever made ref-erence to the Union in conversations with employees.Further there is a dearth of credible evidence tending toshow that Respondent harbored union animus in conver-sations or otherwise at any time prior to the Union's dis-claimer. On the contrary, Respondent fulfilled its bar-gaining responsibilities including the offer of a final pro-posal which the union leadership characterized as a"good contract." Further, the record disclosed that Re-spondent's attorney, Robert Lutz, time and again at-tempted to dissuade employees from dumping the Unionpointing out that he had serious doubts that it could bedone legally during the certification year.The employees, however, rejected Lutz' advice andasked for and obtained a release from the Union in theform of a written disclaimer because they hoped with theUnion gone that they could work out a better deal withRespondent. Thus, now that the Union was off theirback, Grogg, as spokesman, admittedly instructed Krug-man and Sexton to press Lashbrook about setting upmeetings for direct negotiations with the employees.Given this backdrop, it is not surprising that Lashbrooktold Sexton, "I wished [sic] before all this union thinghappened that you would have talked to us." In anyevent I do not find that Lashbrook's statement conveyeda promise to "adjust employee grievances" or that he"offered improved benefits" if employees abandonedtheir membership and support of the Union, as alleged,particularly where, as here, the Union had already de-parted. Moreover, the statement did not carry any threatof reprisals. In this regard, it is noted that the record isdevoid of any evidence tending to show that any em-ployee was discriminated against because of union activ-ties.In sum, on the basis of the foregoing and in the totalcircumstances of this case, I am not persuaded that theGeneral Counsel has established by a preponderance ofthe credible evidence that Lashbrook coercively interro-gated employees, created the impression among employ-ees that their union activities were under surveillance,and offered to adjust grievances and promised benefits toinduce employees to abandon the Union as alleged. Ac-cordingly, I shall recommend that these allegations bedismissed.b. Johnnie's Poultry allegationOn December 1, employees Krugman and Speer werecalled to the preparation room where they were ques-tioned separately by Blankenship about allegations in-cluding misconduct on the part of Lashbrook for the up-coming hearing. Blankenship's assistant, Robert Craven,and Lashbrook were present at the time the interviewswere conducted.Krugman was called in first and, after some prelimi-nary introductions, Blankenship explained the purpose ofthe interview. Blankenship also told Krugman that hisparticipation was voluntary, that he did not have to talk299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto him, and stressed the fact that Krugman need not fearreprisals. As testified by Krugman, "I [Krugman] wastold that this would [in] no way, shape or form jeopard-ize my job." Further, Blankenship asked Krugmanwhether he objected to having the interview taped and,although Krugman at first appeared unwilling, he relent-ed when Blankenship again assured him against any re-prisals. Blankenship then gave Krugman a waiver formand explained that the document stated in writing whatBlankenship represented to him verbally.12 Krugmansigned the waiver form and then was questioned on tapeabout his knowledge concerning Lashbrook's allegedmisconduct vis-a-vis surveillance, interrogation, andpromise of benefits as set forth more fully in the com-plaint.l3 Blankenship once again assured Krugman thathe need not fear reprisals; that his job was not in jeop-ardy.Speer was interviewed shortly after Krugman. Essen-tially the same procedure was followed: First, introduc-tions, followed by Blankenship's explanation that thepurpose of the interview was to investigate allegations ofmisconduct on the part of Lashbrook for the upcominghearing. Blankenship told Speer that he did not have totalk to him if he did not want to participate in the inter-view. He pointed out to Speer, however, that he couldstate anything he wanted to without fear of reprisalsfrom him (Blankenship) or the Company. Speer at firststated that he did not feel like talking, but after it waspointed out that the inquiries were not directed at hisconduct, but Lashbrook's, Speer was more amenable toconversation. Thus Speer signed the same waiver form(Resp. Exh. 4) as had Krugman, although Speer assertedthat he had not read the document. He acknowledged,however, that Blankenship told him what the waiverform represented and was given the opportunity to readthe document. Blankenship, with Speers' approval, thenread the portions of the complaint pertaining to Lash-brook. Speer told Blankenship that he and Lashbrooknever conversed on union matters and that he wasunable otherwise to provide information regarding theallegations. At one point during the interview whenBlankenship questioned Speer about Lashbrook allegedlyconveying the impression of surveillance, Speer volun-teered that he has always been a supporter of the Union.Blankenship told Speer that there was nothing wrongwith supporting the Union and the interview ended amoment or two later.The General Counsel contends that the interviews ofKrugman and Speers on December 1 were coercivelyconducted as Blankenship assertedly failed to comport12 The waiver read as follows: "I Richard Krugman have been in-formed by Ray Blankenship or Robert Craven that I do not have toanswer to any questions concerning Case 25-CA-13828, that I do so if Idesire, that I may volunteer anything that I desire without fear of repri-.als from the Company. Also, I understand that my job is in no way af-fected by my cooperation or lack thereof. Further, I do not feel coercedin the manner or the place of this interrogation, and I therefore make thefollowing statements to be the truth to the best of my knowledge andbelief." (Resp. Exh. 5.)13 Blankenship testified that he taped the interviews because "[It] ismore accurate and its also a time consumption factor, to write out everyquestion and then the man's answer .with the guidelines set forth by the Board in Johnnie'sPoultry. 14 There the Board stated as follows:Despite the inherent danger of coercion therein,the Board and courts have held that where an em-ployer has a legitimate cause to inquire, he may ex-ercise the privilege of interrogating employees onmatters involving their Section 7 rights without in-curring Section 8(a)(1) liability. The purposes whichthe Board and courts have held legitimate are oftwo types: the verification of a union's claimed ma-jority status to determine whether recognitionshould be extended, involved in the preceding dis-cussion, and the investigation of facts concerningissues raised in a complaint where such interroga-tion is necessary in preparing the employer's de-fense for trial of the case.In allowing an employer the privilege of ascer-taining the necessary facts from employees in thesegiven circumstances, the Board and courts have es-tablished specific safeguards designed' to minimizethe coercive impact of such employer interrogation.Thus, the employer must communicate to the em-ployee the purpose of the questioning, assure himthat no reprisal will take place, and obtain his par-ticipation on a voluntary basis; the questioning mustoccur in a context free from employer hostility tounion organization and must not be itself coercivein nature; and the questions must not exceed the ne-cessities of the legitimate purpose by prying intoother union matters, eliciting information concern-ing an employee's subjective state of mind, or other-wise interfering with the statutory rights of employ-ees. When an employer transgresses the boundariesof these safeguards, he loses the benefits of theprivilege.In applying the foregoing guidelines to the instantcase, I find, contrary to the General Counsel, that theywere scrupulously observed. Thus the record disclosedand I find that Blankenship related to both Krugman andSpeer that the NLRB had issued a complaint against Re-spondent alleging that Lashbrook had engaged in certainspecified misconduct and that he, Blankenship, was nowseeking information from them to help meet these allega-tions at the upcoming hearing. It is undisputed that Blan-kenship told Krugman and Speer that the interviewswere voluntary and that he underscored the fact that noreprisals would be taken whether or not they agreed toparticipate therein. As noted previously, these safeguardswere also memorialized in the waiver form signed byboth Krugman and Speer. 15Further, it is noted thatwhile Krugman and Speer were not fully responsive atthese interviews, that the record is devoid of any evi-dence tending to show that either of them suffered dis-criminatorily in the following 4-month period up to thedate of the instant hearing.14 Johnnie's Poultry Co., 146 NLRB 770, 774-775 (1964), enforcementdenied on other grounds 344 F.2d 617 (8th Cir. 1965).iS See fn. 12, supra.300 CONKLE FUNERAL HOMEThe General Counsel's reliance on Tamper, Inc., 207NLRB 907, 937 (1973), is misplaced. There unlike the in-stant case, Respondent failed to provide adequate assur-ances against reprisals and the interviews were conduct-ed in a context of continuing antiunion hostility. Addingto the coercive nature of the interviews in Tamper is thefact that they were conducted in the "Board room," aroom the employees had visited for the first time and fa-miliar only to those individuals at the company possess-ing power. By contrast, in the case at hand, inter alia,Krugman and Speers as embalmers spend time workingin the preparation room (where the instant interviewswere conducted) daily. Insofar as Krugman and Speerwere asked whether they had given affidavits to theBoard, the question by itself has been held not to be co-ercive. See Korwall Corporation of Indiana, 238 NLRB88, 90 (1978).16In sum, I find in the total context of this case that theinterviews were conducted in conformity with the guide-lines set forth by the Board in Johnnie's Poultry. Accord-ingly, I shall dismiss this allegation.CONCLUSIONS OF LAWI. Respondent Conkle Funeral Home, Inc., is now, andhas been at all times material herein, an employer en-L" As disclosed by the decision in Kornwvall, Respondent's representa-tive herein has not always scrupulously provided Johnnies Poultry safe-guards.gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Furniture, Department Store & Parcel DeliveryDrivers & Warehousemen of Local Union No. 193, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America is, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.3. Respondent did not, as alleged, engage in conductviolative of Section 8(a)(5) and (1) of the Act.4. Respondent did not, as alleged, independentlyengage in conduct violative of Section 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, and pur-suant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER 17The complaint is hereby dismissed in its entirety." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes301